11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Joseph Matthew
White
Appellant
Vs.       Nos.
11-02-00011-CR, 11-02-00059-CR, & 11-02-00060-CR B Appeals from Taylor County
State of Texas
Appellee
 
Appellant
has filed in this court a motion to dismiss his appeals.  In his motion, appellant states that he is
withdrawing his Aplea
for an appeal@ in each
case.  Appellant has personally signed
the motion.  The motion is granted.  TEX.R.APP.P. 42.2(a).
The
appeals are dismissed.
 
PER CURIAM
 
May 9, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.